Case: 2:19-cv-01194-ALM-EPD Doc #: 61-1 Filed: 10/03/19 Page: 1 of 13 PAGEID #: 425

                                                                                           Exhibit 1

                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 JANE DOE S.W., an individual,                        :

                    Plaintiff,                        :    Case No. 2:19-cv-1194

 vs.                                                  :    Judge Algenon L. Marbley

 LORAIN-ELYRIA MOTEL, INC., el. al,               :        Chief Mag. Judge Elizabeth P. Deavers

                    Defendants.                   :


                          AFFIDAVIT OF CHETANKUMAR PETAL

        I, Chetankumar Petal, being first duly sworn and cautioned, state as follows:


        1.       I am the authorized representative of SRI Ram, LLC, whose principal place of

 business is located at 1070 Graham Road, in Cuyahoga Falls, Ohio. A copy of the Articles of

 Organization for SRI Ram, LLC that are filed with the Ohio Secretary of State are attached hereto

 as Exhibit A.

        2.       SRI Ram, LLC owns the property at 1070 Graham Road and operates a short-term

 lodging and motel business on that property which does business under the fictitious name

 “Economy Inn.” A copy of the fictitious name filings with the Ohio Secretary of State are attached

 hereto as Exhibits B and C.

        3.       Other than the “Economy Inn” motel located at 1070 Graham Road in Cuyahoga

 Falls, Ohio, SRI Ram, LLC owns no other real property and operates no other businesses.

        4.       The “Economy Inn” motel that is owned and operated by SRI Ram, LLC is not

 affiliated with any other short-term lodging or motel business, including any other motel or short­

 term lodging business operating under the same name.
Case: 2:19-cv-01194-ALM-EPD Doc #: 61-1 Filed: 10/03/19 Page: 2 of 13 PAGEID #: 426




        5.      Besides the motel located at 1070 Graham Road in Cuyahoga Falls, Ohio, SRI Ram,

 LLC has no control or right of control over any other short-term lodging or motel business,

 including any other motel that may operate under the same name.

        6.      The “Economy Inn” located at 1070 Graham Road is not a franchise. It is an

 independent business that is wholly owned and operated by SRI Ram, LLC.

        7.      The individual identified in Plaintiff’s Complaint as “A prior employee Bennett”

 (Doc. # 1, f 84) has never been employed by SRI Ram, LLC and has never worked for or at the

 “Economy Inn” motel located at 1070 Graham Road in Cuyahoga Falls, Ohio.

         8.     The Yelp reviews identified in Plaintiffs Complaint (Doc. # 1, f 84) are not reviews

 for the “Economy Inn” motel located at 1070 Graham Road in Cuyahoga Falls, Ohio, and appear

 to be reviews of other motel businesses operating under the same name.

         9.     I have no knowledge any of the circumstances concerning “Jane Doe S.W.” and her

 alleged trafficking.

         10.    Along with my wife, I raised my two children on the property located at 1070

 Graham Road in Cuyahoga Falls, Ohio, while running the day-to-day operations of the motel

 business. My wife and I were and remain diligent in maintaining a safe premisis for our customers

 as well as for our children.

         11.     Throughout the time that my family has bene responsible for the day-to-day

 operations of our motel business, we have worked and cooperated with law enforcement in order

 to provide the safest environment possible for our family, our customers, and the surrounding

 community and will continue to do so.




                                                 2
Case: 2:19-cv-01194-ALM-EPD Doc #: 61-1 Filed: 10/03/19 Page: 3 of 13 PAGEID #: 427




        12.     My wife and I have and will continue to take affirmative steps to ensure the safety

 of those on the premises of our hotel and to reduce and reduce and prohibit any criminal enterprise

 that we are made aware of.

        Further affiant sayeth naught.




                                                                Chetankumar Petal


        Sworn to before me and subscribed in my presence this                       day of July, 2019.



                      Matthew Teetor, Attorney At Law
                     NOTARY PUBLIC - STATE OF OHIO              Notary Public
                     My commission has no expiration data
                             Ssc. 147.03 R.C.




                                                            3
    Case: 2:19-cv-01194-ALM-EPD Doc #: 61-1 Filed: 10/03/19 Page: 4 of 13 PAGEID #: 428
DOC ID —> 200631702624

                                                                                                                        Exhibit A




                                                                                                     1
    DATE:        DOCUMENT ID    DESCRIPTION                                     FILING         EXPED     PENALTY      CERT       COPY
    11/14/2006   200631702624   ARTICLES OF ORGANIZATION/DOM.                   125.00            .00          00        .00       .00
                                 LLC (LCA)

                                                                     Receipt
                                                  This is not a bill. Please do not remit payment.




                     LUNDGREN GOLDTHORPE AND ZUMBAR
                     526 E MAIN STREET
                     ATTN DAVID J LUNDGREN
                     ALLIANCE, OH 44601




                                      STATE OF OHIO
                                                CERTIFICATE
                                  Ohio Secretary of State, J. Kenneth Blackwell
                                                                    1660120
                  It is hereby certified that the Secretary of State of Ohio has custody of the business records for
                                                               SRI RAM, LLC
                                   and, that said business records show the filing and recording of:

           Document(s)                                                                                         Document No(s):
          ARTICLES OF ORGANIZATION/DOM. LLC                                                                    200631702624




                                                                                    Witness my hand and the seal of
                                                                                    the Secretary of State at Columbus,
                                                                                    Ohio this 13th day of November,
                                                                                    A.D. 2006.


                            United States of America
                                  State of Ohio
                                                                                            Ohio Secretary of State
                          Office of the Secretary of State
    Case: 2:19-cv-01194-ALM-EPD Doc #: 61-1 Filed: 10/03/19 Page: 5 of 13 PAGEID #: 429
DOC ID —-> 200631702624




                                               Prescribed by      J. Kenneth Blackwell                                              Expedite this Form:         is«i«cion.i

                                                                 Ohio Secretary of State                                            Mai! Form to one of the Following:
                                                              Central Ohio (614)466-3910                                            ©Yes
                                                                                                                                               PO Box 1390
                                                      Toll Free: 1-877-SOS-F1LE (1-877-767-3453)                                               Columbus, OH 43216
                                                                                                                                           Requires an additional fee o£$1§Q
          www state oh us/sos
                                                                                                                                    ®Nd
         e-marl busserv@sos state oh us                                                                                                        Columbus, OH 43&6
                                                                                                                                                                       O
                                                      ORGANIZATION / REGISTRATION OF
                                                        LIMITED LIABILITY COMPANY                                                                                      O

                                                                        (Domestic or Foreign)                                                                          —-*i


                                                                           Filing Fee $125.00
                                                                                                                                                                       to
         THE UNDERSIGNED DESIRING TO FILE A

          (CHECK ONLY ONE (1) BOX)
         (1)H0 Articles of Organization for                                               (2)      [~~fcpplication for Registration of
                 Domestic Limited Liability Company                                                  Foreign Limited Liability Company
                                        (115-LCA)                                                                     (106-LFA)
                                           ORC 1705                                                                      ORC 1705

                                                                                                (Date of Formation)                           (Slate)

         Complete the general information in this section for the box checked above.                         1

         Name                _______________ SRI          BAM, LLC_______________________ ______
         D Check here if additional provisions are attached
         * If box (1) is checked, name roust include one of the following endings limited liability company. limited Lid, Ltd . LLC. LLC



         Complete (he irsformsticn in this section if box (1) is checked.

         Effective Date (Optional)                                        Date specified can he no more than 90 days after date of fifing. If a date is specifiedr
                                           (mmtdd/yyyy)                   the date must he a date on or after the date of fifing.

         This limited liability company shall exist for                     Perpetuity
         (Optional)                                                                                      (Period of existence)

         Purpose
         (Optional)




         The address to which interested persons may direct requests for copies of any operating agreement and any bylaws
         of this limited liability company is

         (Optional)
                                           (Name)

                                           (Street)                                       NOTE: P O. Box Addresses are NOT acceptable.



                                           (City)                                                                       (State)                (Zip Code)




           533                                                                       Page 1 of 3                                                        Last Revised May 2002
     Case: 2:19-cv-01194-ALM-EPD Doc #: 61-1 Filed: 10/03/19 Page: 6 of 13 PAGEID #: 430
DOC ID -T—> 200631702624




          Complete the information in this section if box (1) is checked Cant           |

                                                 ORIGINAL APPOINTMENT OF AGENT
          The undersigned authorized member, manager or representative of

                    __________ sbi mi , llc_________________________________
                                                        (name of limited liability company)

          hereby appoint the following to be statutory agent upon whom any process, notice or demand required or permitted by
          statute to be served upon the limited liability company may be served. The name and address of the agent is

                                                 Chetankumar B. Patel___________________________
                                      (Name of Agent)

                                                 1070 Graham Road________________________________
                                      (Street;                                     NOTE: P.O. Box Addresses are NOT acceptable

                                                 Cuyahoga Falls                                     Ohio                  44224
                                      (Qtyl                                                         (State)                      (Zip Code)



          Must be authenticated by an
          authorized representative                                        cb(h^C>-Qtdi-                                          io io^rl oC,
                                                                   Authorized Representative                               Date
                                                                     Chetankumar B. Patel


                                                                   Authonzed Representative                                 Date




                                                        ACCEPTANCE OF APPOINTMENT

          The undersigned, named herein as the statutory agent for

                    ____________ BM                 , LLC.
                                                        (name of limited liability company)

          hereby acknowledges and accepts the appointment of agent for said limited liability Company



                                                  ft • fLti P
                                     Chetankumar B. Patel(A8enf,“9na,,w)



                                        PLEASE SIGN PAGE (3) AND SUBMIT COMPLETED DOCUMENT




            533                                                               Page 2 of 3                                             Last Revised’ May 20Q2
    Case: 2:19-cv-01194-ALM-EPD Doc #: 61-1 Filed: 10/03/19 Page: 7 of 13 PAGEID #: 431
DOC ID —> 200631702624




         Complete the information in (his sect/on if box (2) is cheeked.      1

         The address to which interested persons may direct requests for copies of any operating agreement and any bylaws
         of this limited liability company is


                                      (Name)

                                      (Street)                                    NOTE: P.O. Box Addresses ere NOT acceptable.



                                      (City)                                                                  (State)        (Zip Code)



         The name under which the foreign limited fiability company desires to transact business in Ohio is




         The limited liability company hereby appoints the following as its agent upon whom process against the limited liability
         company may be served in the state of Ohio The name and complete address of the agent is


                                      (Name)

                                      (Street)                                    NOTE: P.O. Box Addresses are NOT acceptable.

                                     ___________________________________                            Ohio                 ________
                                      (City)                                                        (State)              (Zip Code)

         The limited habifity company irrevocably consents to service of process on the agent listed above as long as the
         authonty of the agent continues, and to service of process upon the OHIO SECRETARY OF STATE if'
                    a.     the agent cannot be found, or
                    b     the limited liability company fails to designate another agent when required to do so, or
                    c.     the limited liability company's registration to do business in Ohio expires or is cancelled.




                 REQUIRED
         Must be authenticated (signed)                               Cive,
         by an authonzed representative                                                                                          \c\vS io£
             (See Instructions)                                 Authonzed Representative                                   Date

                                                                     Chetankumar B. Patel
                                                                (Print Name)
                                                                     1070 Graham Road
                                                                     Cuyahoga Falls, Ohio 44224



                                                                Authonzed Representative                                   Date


                                                                (Pnnt Name)




           533                                                             Page 3 of 3                                            Last Revised May 2002
    Case: 2:19-cv-01194-ALM-EPD Doc #: 61-1 Filed: 10/03/19 Page: 8 of 13 PAGEID #: 432
DOC ID —-> 200710901670

                                                                                                                             Exhibit B




    DATE         DOCUMENT ID    DESCRIPTION                                     FILING         EXPED    PENALTY          CERT    COPY
    04/19/2007   200710901670   FICTITIOUS NAME/ORIGINAL FILING                  50 00            .00         00            00     00
                                (NFO)

                                                                    Receipt
                                                  This is not a bill. Please do not remit payment.




                     LUNDGREN GOLDTHORPE AND ZUMBAR
                     526 E. MAIN ST
                     ALLIANCE, OH 44601




                                      STATE OF OHIO
                                                CERTIFICATE
                                      Ohio Secretary of State, Jennifer Brunner
                                                                    1693653
                 It is hereby certified that the Secretary of State of Ohio has custody of the business records for
                                                              ECONOMY INN
                                   and, that said business records show the filing and recording of:

            Document(s)                                                                                       Document No(s):
           FICTITIOUS NAME/ORIGINAL FILING                                                                    200710901670
                   Expiration Date:          04/16/2012                             SRI RAM, LLC
                                                                                    1070 GRAHAM RD
                                                                                    CUYAHOGA FALLS, OH 44224




                                                                                    Witness my hand and the seal of
                                                                                    the Secretary of State at Columbus,
                                                                                    Ohio this 16th day of April, A.D.
                                                                                    2007.

                                                                                                             «"»• * —1
                            United States of America
                                  State of Ohio
                          Office of the Secretary of State                         Ohio Secretary of State
    Case: 2:19-cv-01194-ALM-EPD Doc #: 61-1 Filed: 10/03/19 Page: 9 of 13 PAGEID #: 433
DOC ID —> 200710901670




                                    Prescribed by:                                                                     Expedite this Form: (s««ton«)

                                                        The Ohio Secretav or Mete                                      MaillForrir.to oneof theFolIpwing:
                                                     Central Ohio (614) 466-3910                                                  PO Box 1390
                                                                                                                       OYes
                                             Toll Free- t-6~-SOS-FILE (l-87"-"6"-3453)                                            Columbus. OH 43216
                                                                                                                         ” Requires an additional fee of S100 “
       www sos state oh.iis                                                                                                       PO Box 670
                                                                                                                       ©No
      e-mail, busserv@sos.state.oh us                                                                                             Columbus. OH 43216

                                                           NAME REGISTRATION
                                                   (For Domestic/Foreign Profit or Nonprofit)
                                                                    Filing Fee $50.00
                                                                                                                                                        C-


      THE UNDERSIGNED HEREBY STATES THE FOLLOWING
       (CHECK ONLY ONE (1) BOX)                   ___________________
      (1)1_[Trade Name                            (2)1x1 Fictitious Name                 (3) Name Reservation                                                 CT
           (167-RNO)                                  (169-NFO)                               (160-NRO)
      Date of first use                                                                  □ Original
                                MM/DD/YYYY                                               |   | Renewal Registration No




      Complete the information in this section if box (1) or (2) is checked.
      The exact name being registered or
      reported is                                   ECONOMY INN

                                                      The Registrant is (Check Appropriate Box)

      ED    Individual                                                        D Foreign Corporation incorporated in
      CD    Limited Partnership: Reg. No          ____________                      the state of ________________
                                                                                 holding Ohio license no    _____
      CD Ohio Limited Liability Co , Reg     No    1660120                    [D Unincorporated Association
      CD Ohio Corporation, Charter No.            ____________                I I Foreign Limited Liability Co holding
      CD General Partnership                                                       Ohio Reg No                         _____
      □ Other                __________   _____                                    organized in the state of           _____

      The name of the registrant designated above is

                           SRI BAM, LLC
      NOTE: Where the registrant is a partnership, the name of the partnership must appear on this line. If the registrant is a
      foreign corporation licensed in Ohio under an assumed name, both the assumed name and actual corporate title of such
      corporation must appear on this line.


      The business address of the registrant is
                            1070 Graham Road
                  (Street)                        NOTE: P O. Sox Addresses are NOT acceptable

                           Cuyahoga Falls                         Summit                                     Ohio                              44224
                  (City)                                       (County)                                      (State)                         (Zip Code)




            534                                                            Page 1 of 2                                              Last Revised May 2002
    Case: 2:19-cv-01194-ALM-EPD Doc #: 61-1 Filed: 10/03/19 Page: 10 of 13 PAGEID #: 434
DOC ID—-> 200710901670




       Complete the information in this section if box (1) or (Z) Is checked Cortt..       |

       Complete only if registrant is a general partnership
       NAME OF ALL GENERAL PARTNERS                                COMPLETE RESIDENTIAL ADDRESSES (including zip code)




       NOTE: Pursuant to OAG 89-081, if a general partner is a foreign (out-of-state) corporation, it must be licensed to
       transact business in Ohio; if a general partner is a foreign corporation licensed in Ohio under an assumed name,
       please note both the assumed name and actual corporate title of such general partner.

       The nature^ ofJhe^busmess^ronducted bv^ me^registrant uncler the trade^orjictitious name is (please be specific)

                  Short term lodging - motel.


       Complete the Information In this section if box (3) is checked.                 |

                 □ Please reserve the name listed below (only one name per form)

                 D Please reserve the first name available in the order of my preference

       I understand that I am not guaranteed the reservation UNTIL I RECEIVE WRITTEN CONFIRMATION FROM THE
       SECRETARY OF STATE’S OFFICE STATING THAT THE NAME HAS BEEN REGISTERED TO ME

                      The name reservation is valid for a penod of 180 days


                 (First Choice)



                 (Second Choice)



                 (Third Choice)



                 (Applicant)                                       (Pnnt Name)




                 (Address)



                 (City. State and Zip Code)




                   REQUIRED                                                                                       Ol( li
       Must be authenticated (signed)               cldL.e PJjJ_________
       by an authorized representative           Authorized Representative        CHBTAN B. PATEL                             Date
                (See Instructions)
                                                                                                                  <31     j   III *1

                                                 Authorized Representative mKR c> pRTEL                                       Date



           534                                                           Page Z of 2                             Last Revised May 2002
   Case: 2:19-cv-01194-ALM-EPD Doc #: 61-1 Filed: 10/03/19 Page: 11 of 13 PAGEID #: 435
DOC ID—> 201708002874
                                                                                                                                 Exhibit C




                                                                                       Hill 111
       DATE          DOCUMENT ID        DESCRIPTION                                    FILING OVER PAYMENT     EXPED     CERT    COPY
       03/222017     201708002874       FICTITIOUS NAME RENEWAL (NFR)                     25.00        0.00       0.00    0.00    0.00




                                                                    Receipt
                                                  This is not a bill. Please do not remit payment.




                     SRI RAM, LLC
                     CHETANKUMAR PATEL
                     1070 GRAHAM ROAD
                     CUYAHOGA FALLS, OH 44224



                                        STATE OF OHIO
                                                  CERTIFICATE
                                            Ohio Secretary of State, Jon Husted
                                                                    1693653

                    It is hereby certified that the Secretary of State of Ohio has custody of the business records for

                                                              ECONOMY INN

                                      and, that said business records show the filing and recording of:
         Documents)                                                                                           Document Nofs):
         FICTITIOUS NAME RENEWAL                                                                              201708002874
                                                      Effective Date:   03/17/2017




                                                                        Witness my hand and the seal of the
                                                                        Secretary of State at Columbus, Ohio this
                                                                        22nd day of March, A.D. 2017.


                     United States of America
                            State of Ohio
                   Office of the Secretary of State                     Ohio Secretary of State
Case: 2:19-cv-01194-ALM-EPD Doc #: 61-1 Filed: 10/03/19 Page: 12 of 13 PAGEID #: 436
ID --> 201708002874




                              Form 523A Prescribed by:
                                                                                                                Mail tbie form to one of the following:
                              Jon Husted
                                Ohio Secretary of State                                                           R*0uiw Fillnp <»kmi eitpedhe}
                                                                                                                 RO. Sox 768
                                 To# F®e: (877) SOS-FILE (B77-767-3453)                                          Columbus, OH 43218
                                 Caitral Ohio: (614) 486-3910
                                                                                                                  Expedite FMkig (Two busirau day proceseing time.
                                 www.OhtoSecret9ryofStatg.gov                                                                     Require* an addftMiri 3100.90)
                                 tKisseTvQQMoSe&Bta/yofStatg.gov                                                  P.O. Box 1390
                                                                                                                  Columbue. OH *3216                      S
                                 File online or for more information: www.OHBusinesaC0ntraf.6om


                                                                                                                                                           30

                      Renewal of Trade Name or Fictitious Name Registration
                                         Filing Fee: $25
                                                                                                                                                   O
  (CHECK ONLY ONE (1) BOX)
                                                                                                                                                   is>
                                                                                    ---------------------------------------------------------------INF
       □ Renewal of Trade Name (172-RNR)                                                  [xjRenewal of Fictitious Name (159-NFR)

       Reg. No.                                                                             Reg. No.        1693653




   Trade Name or Fictitious Name to be Renewed                  ECONOMY INN




   Name of Registrant Renewing Name                5R-X                                t llcl




   Registrant's Entity Number (if registered with Ohio Secretary of State):                       1660120




 Complete if the registrant is a general partnership and has ngt provided an entity number above. Registration
 numbers are assigned to partnerships that have filed a statement under Ohio Revised Code Chapter 1776 OR
 complete if a partner was listed on the original application and that person/entity is no longer a partner.

 Provide the name and address of at least one general partner.

    Name                                                         Address

     CHETANKUMAR PATEL                                             1070 GRAHAM RD CUYAHOGA FALLS, OH 44224




 NOTE: Pursuant to OAG 89-081, if a general partner is a foreign corporation/limited liability company, it must be licensed to
 transact business in Ohio; if a general partner is a foreign corporation/limited liability company licensed in Ohio under an
 assumed name, please provide the assumed name and the name as registered in its jurisdiction of formation.




   Form 523A                                                      Page 1 of 2                                                       Last Revised: 6/12/13
    Case: 2:19-cv-01194-ALM-EPD Doc #: 61-1 Filed: 10/03/19 Page: 13 of 13 PAGEID #: 437
DOC ID —-> 201708002874




    By signing and submitting this form to the Ohio Secretary of State, the undersigned hereby certifies that he or she has the
    requisite authority to execute this document.


    REQUIRED                            Signature
    Renewal must be signed
    by the registrant or
                                           c4-i£t>,w.        ;3, fVrfcU
    authorized representative of
    the registrant.                     By (if applicable)

    If authorized representative       CHETANKUMAR B. PATEL
    is an individual, then they
    must sign in the "signature"        Print Name
    box and print their name
    in the "Print Name" box.

    If authorized representative        Signature
    is a business entity, not an
    individual, then please print
    the business name in the             j’3 OI\5 IV- A-' C -              T0 L
    "signature" box, an                 By (if applicable)
    authorized representative
    of the business entity
                                        MONIKA C. PATEL
    must sign in the "By" box
    and print their name in the         Print Name
    "Print Name" box.




      Form 523A                                              Page 2 of 2                               Last Revised: 6/12/13
